Citation Nr: 0031414	
Decision Date: 11/30/00    Archive Date: 12/06/00	

DOCKET NO.  98-11 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in White River Junction, Vermont


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
stomach disability.

3.  Determination of initial rating for service-connected 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from August 1943 to 
January 1946. 

This matter arises from various rating decisions rendered 
since May 1998 by the Department of Veterans Affairs (VA) 
Medical and Regional Office Center (RO) in White River 
Junction, Vermont.  In the aggregate, these held that new and 
material evidence had not been submitted to reopen the claims 
of entitlement to service connection for back and stomach 
disabilities, and granted service connection for bilateral 
hearing loss; a 70 percent disability evaluation was assigned 
for the latter disorder.  

The case initially was forwarded to the Board of Veterans' 
Appeals in February 1999 for appellate consideration.  
However, following preliminary review, the Board remanded the 
case to the RO for additional action.  The RO then returned 
the case to the Board in October 2000 for further appellate 
consideration.


REMAND

While the case was in remand status, the RO granted the 
veteran service connection for bilateral hearing loss, and 
assigned that disability a 70 percent evaluation.  In October 
2000, the veteran indicated that he wanted an increase in his 
service-connected hearing loss.  This was received by VA well 
within the one-year period for the timely submission of a 
notice of disagreement.  See 38 U.S.C.A. § 7105(b)(1) (West 
1991).  Moreover, the language used by the veteran could 
reasonably be construed as a notice of disagreement with the 
RO's July 2000 grant of service connection for bilateral 
hearing loss with an attendant 70 percent disability 
evaluation.  As such, the Board has jurisdiction over this 
issue, pending the issuance to the appellant of a statement 
of the case and receipt of his timely appeal in response 
thereto.  See Manlincon v. West, 12 Vet. App. 238, 240-241 
(1999).  

The Board notes that in its March 2000 remand, the RO was 
alerted to the fact that the "complete medical chart" that 
had served as the basis for the RO's November 6, 1997 rating 
decision was not a part of the appellate record.  In sum, the 
RO was reminded that VA is deemed to have constructive 
knowledge of its own records and, in this case, has actual 
knowledge of the records in the "medical chart" in question.  
In the supplemental statement of the case provided to the 
veteran in March 2000, it was noted that the evidence 
considered included the veteran's VA Medical File, but those 
records or copies of those records were not associated with 
the veteran's claims file for Board review.  Because this is 
considered evidence which is of record, the contents of the 
medical chart must be associated with the claims file if the 
Board is to be in a position to render an informed opinion 
regarding the issues pending appellate review.  Cf. Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  As noted in the Board's 
previous remand, the overriding procedural and jurisdictional 
requirements of 38 U.S.C.A. §§ 7104 and 7105 (West 1991 & 
Supp. 2000) render premature any decision by the Board unless 
such records are available for the Board's review.  The Board 
must have the same record for review as that considered by 
the RO.  It was for this reason that the case had been 
remanded to obtain these records and the Board must ensure 
compliance with its remand orders.  See Stegall v. West, 11 
Vet. App. 268, 271 (1998).

In addition, during the pendency of this appeal, but after 
the case was forwarded to the Board, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) became effective.  This liberalizing law is applicable 
to the veteran's claim.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  In addition to eliminating the 
requirement that the veteran submit evidence of a well-
grounded claim, it provides that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  It also included new notification 
provisions.  Specifically, it requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant of which portion, if any, of the evidence 
is to be provided by the claimant and which part , if any, VA 
will attempt to obtain on behalf of the claimant.  

In view of the foregoing, appellate action on the issues of 
whether new and material evidence has been submitted to 
reopen claims of entitlement to service connection for a back 
disability and a stomach disability, as well as the question 
of the initial rating to be assigned for the veteran's 
service-connected bilateral hearing loss, is deferred, and 
this case again is REMANDED to the RO for the following:

1.  The RO should obtain and associate 
with the claims file either the veteran's 
complete medical chart or a complete copy 
thereof.  This should then be associated 
with the claims file.  Alternatively, if 
these records are unavailable for any 
reason, an official at the RO should 
certify as much in writing.  

2.  The RO should again review the claims 
and further action considered necessary 
to comply with the notice and duty to 
assist provisions of the Veterans Claims 
Assistance Act of 2000 should be 
undertaken.  If the benefits sought on 
appeal are not granted, both the veteran 
and his representative should be 
furnished a supplemental statement of the 
case.  The veteran and his representative 
should be informed of the necessity to 
perfect a substantive appeal with regard 
to his claim for a disability evaluation 
in excess of 70 percent for his service-
connected bilateral hearing loss 
following issuance of the statement of 
the case on this issue.  They should also 
be informed that this issue will be 
certified to the Board on appeal only if 
it is perfected by the filing of a timely 
substantive appeal.  See Smallwood v. 
Brown, 10 Vet. App. 93, 97 (1997).  In 
any case, the veteran and his 
representative should be given the 
appropriate time period in which to 
respond to all issues that remain in 
appellate status.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further consideration.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is both to obtain clarifying 
information and to accord the appellant due process of law.  
No inference should be drawn regarding the final disposition 
of the claims.  The appellant has the right to submit 
additional evidence and arguments on the matters that the 
Board has remanded to the RO.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999).  



		
	STEVEN L. COHN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


- 5 -


